Citation Nr: 0111586	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to an increased evaluation for residuals of a 
fractured left tibia and fibula, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased evaluation for osteomyelitis 
of the left tibia, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for a left ankle 
scar, currently evaluated as 10 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
November 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of record 
indicating that the veteran has a current right knee 
disability.

3.  The evidence shows that there has been two recurrences of 
the veteran's osteomyelitis, in April 1997 and just prior to 
his August 2000 VA examination; there is no evidence of 
frequent episodes with constitutional symptoms due to his 
osteomyelitis.

4.  The veteran's left ankle disability is currently 
manifested by complaints of pain, marked and painful 
limitation of ankle motion, with no evident laxity or 
looseness.

5.  The veteran's residual left leg scar is tender and 
painful.

6.  The veteran is service-connected for degenerative joint 
disease and disc herniation of the lumbar spine, evaluated as 
40 percent disabling; status post open tibial fracture of the 
left leg, evaluated as 30 percent disabling; left tibial 
osteomyelitis, evaluated as 20 percent disabling; and a left 
ankle scar, evaluated as 10 percent disabling.  The combined 
evaluation is 70 percent disabling.

7.  The veteran is currently employed.

8.  No complex or controversial medical question has been 
presented in this case.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by military service or any other incident therein.  
38 U.S.C.A. §§ 1131, 1153 (West 1991); Veterans' Claims 
Assistance Act of 2000, Pub. L No 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for osteomyelitis of the left tibia have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans' Claims Assistance Act 
of 2000, Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.321, 4.7, 4.21, 4.68, 4.71a, Diagnostic Code 
5000, 5165, 5167 (2000).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a fractured left tibia and fibula have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans' Claims 
Assistance Act of 2000, Pub. L No 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Code 5262 (2000).

4.  The criteria for a rating in excess of 10 percent for a 
tender and painful left leg scar have not been met. 38 
U.S.C.A. § 1155 (West 1991); Veterans' Claims Assistance Act 
of 2000, Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 4.14, 4.118, Diagnostic Code 7804 (2000).

5.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. § 1155; Veterans' Claims Assistance Act of 2000, 
Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.19 (2000).

6.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 
20.902 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a right knee disability as secondary to his 
service-connected left leg disability.  He further contends 
that he is entitled to higher evaluations than those 
currently assigned for his residuals of a fractured left 
tibia and fibula, osteomyelitis of the left tibia and left 
ankle scar.  Finally, he contends that he is entitled to a 
total rating based on individual unemployability due to 
service-connected disabilities.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In a July 1998 letter to 
the veteran, the RO advised him that he needed to provide 
evidence that he had a current right knee condition, as well 
as evidence of an injury, disease or incurrence in service 
and a medical nexus between the two.  VA treatment records 
from April 1997 were secured.  The veteran was also provided 
VA compensation examinations in August 1997, March and August 
2000.  Finally, the veteran and his attorney were advised of 
the evidence needed to substantiate his claims in February 
and July 2000 statements of the case and in an August 2000 
supplemental statement of the case.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

Private treatment records from St. Elizabeth Community Health 
Center and The Lincoln Orthopaedic & Rehabilitation Center 
show that in February 1976, the veteran was treated for a 
dislocated right patella and traumatic "condylomalacia" of 
the right patella.  

At the time of his September 1981 enlistment examination, the 
veteran reported in his medical history that he had undergone 
surgery in 1976 for a dislocated right knee patella and 
traumatic chondromalacia.  Upon examination, his lower 
extremities were evaluated as normal.  An October 1981 
orthopedic consultation report indicates no evidence of right 
knee effusion, crepitance, atrophy or laxity.  There was full 
right knee range of motion without pain.  There was no drawer 
sign and no evidence of patellar subluxation.  X-ray studies 
showed postoperative changes of realignment of the right 
patella tendon.  The orthopedist opined that the veteran was 
qualified for service.  In April 1982, the veteran had a 
painful cyst removed from the side of his right knee.  A 
pathological report diagnosed a benign peripheral nerve 
tumor, probably a neurofibroma.  In September 1982, he 
complained of clicking, swelling and giving way in his right 
knee.  The impression was chondromalacia patella, rule out 
"meniscus."  Later that month, a orthopedic consultation 
report, evaluating the right knee, concluded with findings of 
status post traumatic injury and operative repair of 
chronically lateral dislocating patella in 1976 that existed 
prior to enlistment and right knee pain secondary to 
chondromalacia patella.  The veteran underwent physical 
therapy to decrease his pain in September 1982 and home 
exercises in October 1982.  In May 1983, he reported to 
sickbay with complaints of left and right knee pain.  A July 
1983 X-ray study of the right knee shows normal bone and 
joint structures with no soft tissue calcification or 
swelling.  He was diagnosed with chondromalacia of the 
patella in July and August 1983.  There are no subsequent 
right knee complaints, findings, treatment or diagnoses 
during the remainder of his service.  

Service medical records reveal that in December 1984, the 
veteran sustained a fracture to the left distal tibia and 
fibula as well as a fractured ankle.  He underwent an 
extended period of convalescence.  A rating action in 
December 1985 granted service connection and awarded a 50 
percent disability rating for: Grade III open fracture of the 
left tibia and fibula with severe fibrous ankylosis of the 
left ankle and subtalar joint with osteomyelitis of the left 
tibia with intermittent drainage.

A rating action in August 1988 recharacterized the rating as 
follows: 30 percent for status post tibial fracture and 20 
percent for draining osteomyelitis, left tibia.

An April 1997 VA discharge summary shows that the veteran was 
hospitalized and treated for an open left ankle ulcer which 
was draining a putrid smelling substance.  The diagnosis was 
osteomyelitis of the left ankle.  

In July 1997, the veteran requested that his disabilities be 
reviewed.

The veteran was provided a VA orthopedic examination in 
August 1997.  At that time he complained of significant 
limitation of left ankle motion and considerable pain even 
with the slightest movement.  He related that in the past 5 
years, he had been hospitalized three times for treatment of 
osteomyelitis of the left lower leg.  His left leg was also 
getting somewhat reddened and he was concerned that he was 
getting another infection.  He had been told that he might 
have to have his left lower leg amputated if his 
osteomyelitis recurred.  The examiner observed that the 
veteran ambulated with a significant limp.  Examination of 
his left leg revealed a reddened depressed scar and another, 
tender erythematous healed scar area.  Left ankle 
dorsiflexion was to 7 degrees and plantar flexion to 4 
degrees, both range of motion tests were accomplished with a 
fair amount of pain.  The examiner noted that the veteran's 
ankle was virtually frozen.  Accompanying X-ray studies of 
the left leg showed evidence of an old healed fracture of the 
distal tibia with significant irregular callous formation 
present.  The diagnosis was remote history of trauma and 
fracture to the left ankle with repeated osteomyelitis.  

A March 2000 VA orthopedic examination report notes that the 
veteran's last episode of pus drainage from his left leg was 
four months before the examination.  He complained of 
stiffness, pain, swelling and redness in his left lower 
extremity.  He stated that most of the time his left ankle 
locked.  At the time he was not using medication for any of 
his complaints and did not use crutches or a cane.  He denied 
any subluxation or recurrent dislocation of his left ankle.  
The veteran stated that he worked in a warehouse loading 
trucks and that the pain and stiffness of his left ankle 
limited his daily level of activity by 50 percent.  The 
examiner observed that the veteran had good balance, but that 
he limped significantly when walking and could not put weight 
on his left limb.  Examination of the left ankle revealed two 
scars, one V-shaped and mildly depressed and the other oval 
shaped and deep red.  The oval-shaped scar was tender and 
sensitive on both the lateral and medial malleous.  Left 
ankle dorsiflexion was to 4 degrees and plantar flexion to 
less than 5 degrees with pain.  Accompanying X-ray studies of 
the left ankle showed a deformity of the distal tibia and 
fibula consistent with a healed fracture and moderate to 
severe degenerative change at the tibiotalar joint with joint 
space narrowing and osteophyte formation, which was described 
as post-traumatic in nature.  The diagnoses were histories of 
osteomyelitis and open fracture of the left tibia.

During his August 2000 VA orthopedic examination, which 
primarily evaluated his low back, the veteran indicated that 
he was employed as a meat cutter and had to shift his weight 
from left to right when standing more than 5 to 6 hours 
because of back pain.  The examiner noted that the veteran 
walked and stood tilted towards the right and was unable to 
bear weight on his left leg.  

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Secondary service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The veteran has not presented any competent medical evidence 
that he currently has a right knee disability.  In fact, the 
only private medical evidence he submitted, March 2000 
treatment records from Grand Island Orthopedics, attribute 
only a back disability as secondary to the veteran's left leg 
disability.  The veteran has not alleged that there are any 
existent private treatment records indicating a current right 
knee disability.  Moreover, the August 2000 VA orthopedic 
examination report shows only low back complaints secondary 
to his left leg disability and no complaints or objective 
findings were noted with regard to the right knee.  Although 
the veteran believes he currently has a right knee disability 
as a result of service and his service-connected left leg 
disability, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Increased Evaluations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Residuals of a Fractured Left Tibia and Fibula 
and Osteomyelitis of the Left Tibia

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5000, a 20 percent evaluation requires a discharging sinus or 
other evidence of active infection within the past five 
years.  This 20 percent evaluation is not assignable 
following the initial infection of active osteomyelitis if 
there was no subsequent reactivation.  Established, recurrent 
osteomyelitis is required.  A 30 percent evaluation requires 
a definite involucrum or sequestrum, with or without a 
discharging sinus.  A 60 percent evaluation requires frequent 
episodes of osteomyelitis, with constitutional symptoms.  A 
100 percent rating should be assigned for osteomyelitis, 
acute, subacute, or chronic, of the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
symptoms.

Note (1): A rating of 10 percent, as an exception to the 
amputation rule, is to be assigned in any case of active 
osteomyelitis where the amputation rating for the affected 
part is no percent. This 10 percent rating and the other 
partial ratings of 30 percent or less are to be combined with 
ratings for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject, of course, to the amputation rule.  
The 60 percent rating, as it is based on constitutional 
symptoms, is not subject to the amputation rule. A rating for 
osteomyelitis will not be applied following cure by removal 
or radical resection of the affected bone.  Note (2): The 20 
percent rating on the basis of activity within the past 5 
years is not assignable following the initial infection of 
active osteomyelitis with no subsequent reactivation. The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis. To qualify for the 10 percent 
rating, 2 or more episodes following the initial infection 
are required. This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5000 (2000). 

The veteran's residuals of a left tibial and fibular fracture 
are evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Malunion of the tibia and 
fibula with marked knee or ankle disability warrants a 30 
percent evaluation.  A 40 percent rating is warranted for 
nonunion of the tibia and fibula, with loose motion requiring 
a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in rating disabilities of the musculoskeletal system, it 
is not enough to consider range of motion only.  Rather, 38 
C.F.R. § 4.40 required consideration of factors such as lack 
of normal endurance, functional loss due to pain, and pain on 
use; specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 38 
C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.

In this case, the evidence shows that the veteran's service- 
connected left ankle disability is manifested primarily by 
pain and severe limitation of motion.  The most recent 
examination showed that the veteran could not put weight on 
his left ankle, although he had good balance and did not 
employ any assistive devices.  The left ankle disability 
imposed functional limitations on the veteran after he spent 
5-6 hours on his feet.  X-ray films showed no malunion or 
nonunion of the bones.

The veteran's left ankle, while severely limited in motion, 
is not ankylosed; therefore the criteria for a rating under 
Diagnostic Code 5270 are not for consideration.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Additionally, as 
there has been no showing of nonunion or malunion of the 
tibia and fibula consistent with the criteria for an 
evaluation under Diagnostic Code 5262; however, the 
disability most nearly approximates that described by 
Diagnostic Code 5262.  38 C.F.R. § 4.20 (2000).  

Under the amputation rule set forth at 38 C.F.R. § 4.68, the 
combined evaluation for disabilities below the knee may not 
exceed the 40 percent evaluation for amputation at the 
elective level, were amputation to be performed.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5165.  The combined 
evaluation for the veteran's osteomyelitis of the left tibia 
and his separately rated residuals of a fractured left tibia 
and fibula is 40 percent.  See 38 C.F.R. § 4.25 (2000) 
(Combined ratings table).  The medical evidence does not 
indicate that the veteran has frequent episodes of 
osteomyelitis or that he has constitutional symptoms.  
Despite consideration of functional limitation under the 
provisions of 4.40, 4.45, 4.59 and DeLuca, the veteran's 
combined schedular evaluation may not exceed 40 percent.  
Therefore, the veteran cannot be entitled to higher combined 
schedular evaluation pursuant to 38 C.F.R. § 4.68.  

Because the veteran is currently receiving the maximum 
schedular evaluation for his left leg disability under the 
amputation rule, the RO considered entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  An extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) may only be granted in the first instance by 
officials at the VA Central Office listed in the regulation.  
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Under 38 
C.F.R. § 3.321(b)(1), an extraschedular evaluation is 
warranted only if the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.

However, the current evidence of record does not demonstrate 
that the veteran's osteomyelitis and residuals of left tibia 
and fibula fractures, standing alone, has recently resulted 
in frequent periods of hospitalization or in marked 
interference with his employment.  It is undisputed that his 
left leg disability is seriously disabling and considerably 
affects his employment picture, but marked interference is 
not demonstrated.  In this regard, the Board notes that the 
March 2000 VA examiner merely noted the veteran's own history 
that his left ankle disability reduced his daily activity at 
work by 50 percent and offered no accompanying opinion.  
Moreover, the veteran did not indicate that he was employed 
part-time at that point.  Evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Later evidence shows that the 
veteran is currently employed as a meat cutter.

Left Ankle Scar

The veteran's left ankle scar is rated as 10 percent 
disabling for objective demonstration of tenderness and pain 
on superficial scars. 38 C.F.R. § 4.118, Diagnostic Code 
7804.  This is the maximal schedular evaluation under this 
Code.

A 10 percent evaluation is assigned for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803, and other scars are to be rated on the limitation 
of function of the affected part under Diagnostic Code 7805.  
However, there is no medical evidence that the veteran's left 
ankle scar is ulcerative or that it limits the function of 
his ankle.  Therefore Diagnostic Code 7804 more nearly 
describes the veteran's disability.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  As noted previously, the 
current 10 percent evaluation is the maximum permissible 
evaluation under Diagnostic Code 7804.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim that an increased evaluation is not 
warranted.

Esteban v. Brown, 6 Vet. App. 259 (1994) provides that 
impairments associated with service- connected disability may 
be rated separately unless they constitute the same 
disability or the same manifestation.  The critical element 
is that none of the symptomatology for any of the conditions 
is duplicative of or overlapping with symptomatology of the 
other conditions; the manifestations of the disabilities must 
be separate and distinct.  In this regard, a scar is a 
separate and distinct manifestation of the disability, not 
contemplated by the symptoms addressed in 38 C.F.R. § 4.71a, 
it therefore may be rated separately. 

TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
Schedule for Rating Disabilities (Schedule) prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service- 
connected disability or unemployability);  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran has the following service-connected disabilities 
degenerative joint disease and disc herniation of the lumbar 
spine evaluated as 40 percent disabling; status post open 
tibial fracture of the left leg evaluated as 30 percent 
disabling; left tibial osteomyelitis evaluated as 20 percent 
disabling; and a left ankle scar evaluated as 10 percent 
disabling.  His combined service-connected disability rating 
is 70 percent.  38 C.F.R. § 4.25 (combined ratings table).  
Therefore, the veteran does satisfy the threshold percentage 
criteria set forth in 38 C.F.R. § 4.16(a).  However, there is 
no objective medical evidence that the veteran is 
unemployable as a result of his service-connected 
disabilities.  As noted, during his March 2000 VA 
examination, the veteran was employed at a warehouse.  
Although he stated that his daily activities at work were 
reduced by 50 percent, it was unclear whether or not he was 
employed full-time or part-time.  At the time of his August 
2000 VA examination to evaluate his back, the veteran 
indicated that he worked as a meat cutter and had problems 
with his back because he was required to stand at this job 
and his back began to hurt after 5 to 6 hours which required 
him to shift his weight back and forth from the left to 
right.  This would indicate that the veteran was 
substantially employed at that time.  Because entitlement to 
TDIU is premised on the veteran's unemployability due to 
service-connected disabilities, evidence of employment 
affirmatively rebuts any claim of inability to obtain or 
maintain substantially gainful employment.  In Sabonis v. 
Brown, 6 Vet. App. 426 (1994), the United States Court of 
Claims for Veterans Appeals held that in cases in which the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id. at 430.  
Accordingly, entitlement to TDIU is denied.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16.

In conclusion, the Board notes that the veteran's attorney 
has requested an advisory/independent medical opinion.  The 
Board may obtain an advisory medical opinion when it judges 
that such an opinion is warranted by the medical complexity 
or controversy involved in the particular appeal.  38 
U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).  However, in this 
case, the evidence of record demonstrates no such medical 
complexity or controversy.  


ORDER

Service connection for a right knee disability is denied.

An increased evaluation for osteomyelitis is denied.

An increased evaluation for residuals of a fractured left 
tibia and fibula is denied.

An increased evaluation for a left ankle scar is denied.

A total rating based on individual unemployability due to 
service-connected disabilities is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



